DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of February 23, 2021.  The rejections are stated below.  Claims 1-3, 5-11, and 14-15 are pending and have been examined.



Response to Amendment/Arguments
2.	Applicant's arguments filed 2/23/2021 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “The Examiner alleges that the claimed features fall within “certain methods of organizing human activity (hedging)” because the claim describes a process for securing transactions (see e.g., Office Action, page 3). However, the Examiner’s reasoning is inconsistent with the provisions of the PEG and the related case law for at least the reason that the Examiner has not performed an element-by-element analysis and explained which elements are abstract, and why each of the elements are considered abstract”.   The invention is centered towards smart card transactions which include limitations that can be performed by a human analog. Here, the focus of the claims is on processing transactions. Examiner respectfully maintains that the .
	The claims do “use the Internet” to implement the abstract idea embraced by the claims. In contrast, the patent claims in DDR Holdings, as described by the
Court, “specify how interactions with the Internet are manipulated to yield a desired result.  Examiner respectfully disagrees and notes that the improvements discussed here are simply to process deferred authorizations, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

3.	Applicant argues “As further, as stated in the PEG, “a claim is not “directed to” a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application”.
The additional elements of the claim(s) other than the abstract idea(s), taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a 




4.	Applicant submits that the claimed invention includes a combination of additional elements and limitations that are not well-understood, routine, conventional activity”.  However, when viewed as a combination of additional elements, the claims are still doing no more than using a computer as a tool to perform the abstract idea. Examiner notes that an inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim nonabstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself (see MPEP 2106.05(1)). Thus, the claim limitation do not integrate the abstract idea into a practical application.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	 Claims 1-3, 5-11, and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of transaction security without significantly more. 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent claims 17 and 32.
Claims 1-3, 5-11, and 14-15 are directed to a system which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 recites a security method performed by a smart card including at least one processor, a volatile rewritable memory of the random access memory (RAM), and a non-volatile rewritable memory, said method comprising:

-    determining, by the smart card a current time point during which a current transaction is or is to be carried out by the smart card;

-    selecting, by the smart card from a log file stored in at least one of the RAM and the non-volatile memory of the smart card, at least one transaction carried out by said smart card during a moving time period of predefined duration, said moving time period terminating at the smart card current time point; wherein the log file is configured to store at least one past transaction carried out at a previous time point by the smart card, each past transaction being associated with log data which characterize said past transaction, said log data comprising, for each past transaction, at least the time point characterizing a point in time at which the past transaction was carried out; and wherein said selecting comprises:
calculating, by the smart card, a time reference point corresponding to the beginning of the moving time period, based on the current time point and said predefined duration;
selecting, by the smart card, based on the time point of each past transaction, at least one past transaction having a time point later than the time reference point;

determining, by the smart card, based on an analysis of log data stored in the log file in association with each selected transaction whether an abnormal use of said smart card has occurred during said moving time period;


-    if so, triggering at least one security operation for the electronic device in response to said current transaction.
Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements, e.g., a log file, smart card, and a mobile device are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 14-15 are rejected on similar grounds as claim 1.

  The limitations of claim 3 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 5 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 6 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 7 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 8 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
  The limitations of claim 9 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 10 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The limitations of claim 11 further are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-3, 5-11, and 14-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

7.	Claims 1 and 14 are rejected as being vague and indefinite.  Claim 1 recites “calculating, by the smart card, a time reference point corresponding to the beginning of the moving time period, based on the current time point and said predefined duration”. It is unclear as to how the “time reference point” is calculated.  






Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1, 7-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over view of Jajara et al. [US Pub No. 2016/0110718 A1] in view of DiRaimondo et al. [US Pub No. 2004/0225776 A1],  Donald et al. [US Pub No. 2003/0022719 A1], and Aubin et al. [US Pub No. 2011/0251958 A1].  

11.	Regarding claim 1, Jajara discloses a security method performed by a smart card including at least one processor, a volatile rewritable memory of the random access memory (RAM), and a non-volatile rewritable memory, said method comprising:
, by the smart card a current time point during which a current transaction is or is to be carried out by the smart card (customer behavior analysis operations may include determining whether the time of an attempted purchase is consistent with the known behavior of the user, 0061);

selecting, by the smart card from a log file stored in at least one of the RAM and the non-volatile memory of the smart card, at least one transaction carried out by said smart card during a moving time period of predefined duration, said moving time period terminating at the smart card current time point (If risk assessment operations performed at blocks 516, 518, 520, and 522 determine that the offline payment is not acceptable, payment may be denied by the user device at any of blocks 516, 518, 520, and/or 522.  For example, if, at block 520 it is determined that the purchase at block 504 is being made at a location at which the user has never been, the payment may be denied.  As another example, if, at block 518 it is determined that the purchase at block 504 is being made at a time when the user is typically at work, the payment may be denied.  As another example, if, at block 522 it is determined that the 
purchase at block 504 is being made for a product that is different from any product the user has ever purchased, the payment may be denied, 0064);
determining, by the smart card, based on an analysis of log data stored in the log file in association with each selected transaction whether an abnormal use of said smart card has occurred during said moving time period (0064).
Jajara does not disclose however DiRaimondo discloses wherein the log file is configured to store at least one past transaction carried out at a previous time point by the smart card, each past transaction being associated with log data which characterize said past transaction, said log data comprising, for each past transaction, at least the
time point characterizing a point in time at which the past transaction was carried out (smart card transaction log file on the smart card, 0014, 0027).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of DiRaimondo.  The rationale to combine the teachings is a need for regulating smart card usage in smart card systems without burdening the cardholder with constant monitoring and replenishing the value on the card and without having the system owners bear unnecessary costs. 

Jajara does not disclose however Aubin teaches if so, triggering, by the smart card, at least one security operation for the smart card in response to said current transaction based on the determining (wherein the device includes verification means able to verify whether the device is functioning in the mode without code verification and, if so, to trigger means for making the transaction secure including: [0072] means for determining a history of preceding transactions of the device in the mode without code verification; [0073] means for processing the transaction securely as a function at least of the history; and [0074] means for updating the history.  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Aubin.  The rationale to combine the teachings would be for enabling secure payment transactions.
calculating, by the smart card, a time reference point corresponding to the beginning of the moving time period, based on the current time point and said predefined duration (0023).
Jajara does not Donald disclose selecting, by the smart card, based on the time point of each past transaction, at least one past transaction having a time point later than the time reference point (0023).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Donald.  The rationale to combine the teachings ensure a high level of security in order to minimize fraud or misuse by persons having access to this type of personal information.

12.	Claims 14 and 15 recite similar language as to claim 1 and stand rejected on the same grounds. 

13.	Regarding claim 7, Jajara does not disclose however Aubin teaches wherein, the selecting comprises the transactions stored in the log file so as to select only those transactions that satisfy at least one second predefined condition (Aubin 0107).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Aubin.  The rationale to combine the teachings would be for enabling secure payment transactions.


claim 8, Jajara does not disclose however Aubin teaches wherein the at least one second predefined condition comprises a condition about the type of terminal with which the smart card co-operated during said transaction (Aubin 0107).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Aubin.  The rationale to combine the teachings would be for enabling secure payment transactions.

15.	Regarding claim 11, Jajara does not disclose however Aubin teaches wherein said at least one security operation comprises at least one of the following:
sending, by the smart card, a message providing information about said detected abnormal use (Aubin 0071);
modifying, by the smart card, at least one operating parameter of the electronic device smart card (Aubin 0071);
storing, in the log file, security data that represents said detected abnormal use (Aubin 0071); and
refusing, by the smart card, to carry out said current transaction (Aubin 0071).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Aubin.  The rationale to combine the teachings would be for enabling secure payment transactions.



s 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over view of Jajara et al. [US Pub No. 2016/0110718 A1] in view of DiRaimondo et al. [US Pub No. 2004/0225776 A1],  Donald et al. [US Pub No. 2003/0022719 A1], Aubin et al. [US Pub No. 2011/0251958 A1] and further in view of Hammad et al. [US Pub No. 2009/0119170 A1].

17.	Regarding claim 2, Jajara does not disclose however Hammad teaches wherein the current time point comprises at least one of the current date and the current time of the current transaction (Hammad 0055).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Hammad.  The rationale to combine the teachings would be a more efficient means to communicate offers to users.

18.	Regarding claim 3, Jajara does not disclose however Hammad teaches herein determining the current time point comprises receiving time data representative of the current time point from a terminal with which the electronic device is co-operating (Hammad 0055).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Hammad.  The rationale to combine the teachings would be a more efficient means to communicate offers to users.



s 4-6 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over view of Jajara et al. [US Pub No. 2016/0110718 A1] in view of DiRaimondo et al. [US Pub No. 2004/0225776 A1],  Donald et al. [US Pub No. 2003/0022719 A1], Aubin et al. [US Pub No. 2011/0251958 A1] and further in view of Adjaoute et al. [US Pub No. 2019/0130407 A1].

20.	Regarding claim 4, Jajara does not disclose however Adjaoute teaches wherein said selecting comprises calculating the time point for the beginning of the moving time period from the current time point and from the predefined duration given to said moving time period;
each transaction that is selected being later than the time point for the beginning of the moving time period (Adjaoute 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Adjaoute.  The rationale to combine the teachings would be for real-time financial fraud management.

21.	Regarding claim 5, Jajara does not disclose however Adjaoute teaches wherein, during said selecting, the electronic device:
determines from the log file, and as a reference transaction, the most recent transaction in the moving time period that satisfies at least [[a]] one first predefined condition (Adjaoute 0033); and




22.	Regarding claim 6, Jajara does discloses wherein said at least one first predefined condition comprises at least one of the following conditions:
the reference transaction is an "on-line" transaction that was carried out in co-operation with an issuer entity that issued the electronic device (Jajara 0028); and
the reference transaction is a "on-line" transaction that was successfully authenticated by the issuer entity that issued the electronic device (Jajara 0028).

23.	Regarding claim 9, Jajara does not disclose however Adjaoute teaches wherein, during said analyzing risk, the electronic device detects whether abnormal use of said electronic device has taken place during said moving time period on the basis of at least one of the following:
 the number of transactions selected (Adjaoute 0033); and
the total accumulated amount of the selected transactions (Adjaoute 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Adjaoute.  The rationale to combine the teachings would be for real-time financial fraud management.


24.	Regarding claim 10, Jajara does not disclose however Adjaoute teaches wherein, during said analyzing risk, the electronic device detects that an abnormal use has occurred during said moving time period if at least one of the following third predefined conditions is satisfied:

-    the number of transactions selected during said selection reaches a first predefined threshold value (Adjaoute 0033); and

the total accumulated amount of the transactions selected said during said selection reaches a second predefined threshold value (Adjaoute 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Jajara to include the teachings of Adjaoute.  The rationale to combine the teachings would be for real-time financial fraud management.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698